Citation Nr: 0936700	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of left knee injury, status post meniscectomy and 
osteotomy with instability, for the period prior to February 
27, 2006.

2.  Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the left knee for the period prior 
to February 27, 2006.

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 
to June 1976 and from May 1980 to September 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied the 
Veteran's claims for increased ratings for residuals of left 
knee injury, status post meniscectomy and osteotomy with 
instability, and for degenerative arthritis of the left knee, 
both rated as 10 percent disabling.  In that decision, the RO 
also denied the Veteran's claim for service connection for 
posttraumatic stress disorder.  In an August 2006 rating 
decision, the RO awarded the Veteran a temporary total 
disability rating for his left knee disabilities, effective 
February 27, 2006, following a total left knee arthroplasty, 
and a 30 percent disability rating for his left knee 
effective April 1, 2007.  In his March 2008 hearing, the 
Veteran indicated that he was satisfied with the 30 percent 
rating assigned as of April 1, 2007 and wished to limit his 
appeal to his evaluations of left knee disability prior to 
February 27, 2006.

The Board remanded the matter to the RO in February 2008 for 
the scheduling of a hearing before a Veterans Law Judge.  The 
Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in March 2008.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

Additionally, the Board notes that on multiple occasions, the 
Veteran has been diagnosed with major depressive disorder by 
his VA treatment providers.  Of particular note is a February 
2005 statement from the Veteran's treating VA psychologist 
suggesting that the Veteran's major depressive disorder was 
related to his experiences while serving as a medic on active 
duty during the Vietnam era.  Similarly, the Veteran 
referenced his depression in a May 2003 statement, contending 
that he believes his symptoms of depression are related to 
his experiences on active duty.  In this case, the Board 
infers a claim for service connection for major depressive 
disorder.  As this claim has not been adjudicated by the RO, 
it is not before the Board; hence, it is referred to the RO 
for appropriate action.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, prior to its adjudication of the Veteran's 
claims, the RO issued the Veteran notice letters in April 
2003 and October 2003.  Those letters discussed, in part, the 
evidence that VA would obtain for the Veteran, and the 
evidence that it would be necessary for the Veteran to 
provide.  Neither letter, however, informed the Veteran of 
the evidence and information necessary to substantiate a 
claim for increased rating, nor did the letters provide 
information relating specifically to the evidence and 
information necessary to substantiate a claim for PTSD.  
Although the Board acknowledges that the RO sent the Veteran 
a letter in May 2006 informing him of the evidence and 
information necessary to substantiate a claim for increased 
rating, the Board nevertheless concludes that the Veteran has 
not been provided full notice in accordance with the VCAA 
with respect to the claims currently on appeal.  The VCAA and 
its implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate 
the claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In particular, the Board notes that the duty to 
provide notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by re-
adjudication of the claim).  Here, the Veteran was not 
provided with full VCAA-compliant notice until after his 
claims were adjudicated by the RO; no adjudication has taken 
place subsequent to the May 2006 notice letter.  The Veteran 
must therefore be given the required notice with respect to 
the claims on appeal.  Accordingly, the case must be remanded 
in order to comply with the statutory requirements of the 
VCAA.   

Regarding the Veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires:  (1) a medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  

A review of the Veteran's claims file reflects that he has 
received ongoing treatment at the Phoenix VA Health Care 
System and the Northern Arizona VA Health Care System.  
Records in the file document that the Veteran has been 
diagnosed with PTSD by multiple VA treatment providers and 
was provided a VA examination relating to his PTSD claim in 
November 2004.  

The Veteran has contended that he has PTSD as a result of 
multiple stressors.  In December 2003, he submitted a 
stressor statement identifying seven separate stressors, 
including an incident in which he contends he witnessed the 
decapitation of a soldier by a helicopter blade, and an 
incident in which the ambulance he was driving lost a wheel 
and nearly overturned.  The RO previously denied the 
Veteran's claim on the basis that it was unable to verify his 
claimed in-service stressors.  However, the Veteran did 
provide months and locations for some of the stressors 
identified in the December 2003 stressor statement.  Although 
some of the incidents may not be verifiable, as they involved 
civilians, it is possible that the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Unit Records Research 
(CURR) may be able to verify some of the claimed stressors.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) are fully complied with and 
satisfied.  In particular, the AOJ must 
send to the Veteran and his 
representative a corrective VCAA notice 
that explains the information and 
evidence needed to substantiate his 
claims for increased ratings for his 
knee disabilities and his claim of 
service connection for PTSD.  The 
notice must further explain what part 
of such evidence he should obtain and 
what part the AOJ will attempt to 
obtain on his behalf.  The Veteran must 
also be informed of the criteria for 
the assignment of disability ratings 
and the award of an effective date in 
cases such as this.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran must also be invited to 
submit any pertinent evidence in his 
possession, and the originating agency 
must explain the type of evidence that 
is his ultimate responsibility to 
submit and the information and evidence 
needed to substantiate his claims.  

2.  The AOJ must forward the Veteran's 
December 2003 stressor statement to JSRRC 
to see if any information is available 
that might corroborate the Veteran's 
alleged in-service stressors.  Any 
additional action suggested by JSRRC must 
be accomplished.  

3.  If any of the Veteran's claimed 
stressors are verified, the Veteran must 
be scheduled for VA examination to 
determine whether the Veteran meets the 
criteria for a diagnosis of PTSD, and, if 
so, opine as to what specific stressor(s) 
caused PTSD.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims


file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


